department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul u i l xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx legend decedent a estates ira x xxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx amount d xxxxxxxxxxxxxx financial_institution b xxxxxxxxxxxxxx bank c executor e dear xxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxxx this letter is in response to your request dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested executor e of estates represents that prior to his death decedent a received a distribution from ira x totaling amount d executor e asserts that decedent a's failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to decedent a's death decedent a maintained ira x with financial_institution b while still alive on xxxxxxxx decedent a was arrested and charged with several felony counts on xxxxxxxxxx decedent a withdrew amount d from ira x to post his bail and paid amount d to a bail bondsman on xxxxxxxxxxxx shortly thereafter on xxxxxxxxx decedent a committed suicide executor e secured amount d from the bail bondsman on date and amount d is currently held in a blocked_account at bank c in the name of estate s based upon the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount d sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60t day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 2tll440030 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted in this case do not substantiate the intent of decedent a to rollover amount d in addition at the time of his death within the 60-day rollover period decedent a did not have alternative assets to redeposit amount d which was paid to a bail bondsman further at the time of decedent a's death the criminal case against decedent a had not been resolved so that amount d would not necessarily have been returned and redeposited into ira x within the 60-day rollover period under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount d from ira x no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this ruling please contact xxxxxxxxxxxxxx at xxxxxxxxxxxxxxxxxxxxxxxxxx any correspondence should be addressed to se t ep ra t3 sincerely y ours dm laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc xxxxxxxxxxxxx
